Citation Nr: 0816700	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-32 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 31, 2005, 
for the grant of a 60 percent evaluation for hypertensive 
cardiovascular disease with right coronary artery infarct.  


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 until January 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's application for an increased evaluation for 
hypertensive cardiovascular disease was received at the 
Veterans Service Center on January 31, 2005, and at the RO on 
February 9, 2005.  

2.  After the final April 1997 rating decision, there is no 
communication from the veteran or his representative prior to 
January 31, 2005, that constitutes a formal or informal claim 
for an increased rating for hypertensive cardiovascular 
disease.

3.  It is not factually ascertainable that the veteran 
experienced an increase in the hypertensive cardiovascular 
disease during the year prior to February 9, 2005.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 31, 2005 
for the grant of an increased 60 percent evaluation for 
hypertensive heart disease have not been met. 38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran was not provided with any notification 
concerning his claim for an earlier effective date.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran demonstrated actual knowledge of the laws and 
regulations which control effective date claims.  
Specifically, in his October 2005 Notice of Disagreement and 
his October 2006 Substantive Appeal, the veteran quoted 
38 C.F.R. § 3.400 and provided his own interpretation of that 
regulation.  As such, the veteran has demonstrated an 
awareness of how he can substantiate his claim and 
participated meaningfully in the adjudication of the claim.  
Thus, proceeding with the appeals presently does not 
therefore inure to the veteran's prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records in support of his claim.  The veteran also presented 
testimony at a March 2008 Board hearing.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, in June 
2006, the veteran advised the RO he had no additional 
evidence to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks an effective date prior to January 31, 
2005, for the grant of the 60 percent evaluation for 
hypertensive cardiovascular disease.  Specifically, the 
veteran contends that as he had prior claims for hypertensive 
cardiovascular disease an effective date of January 1977, the 
date for the initial grant of service connection, should 
serve as the effective date for the increased evaluation.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. 
§ 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2). If the evidence demonstrates that the increase in 
disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.  

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a). Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.  Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).  

The RO initially granted service connection for hypertensive 
cardiovascular disease in a December 1977 rating decision.  
At that time a 30 percent evaluation was assigned with an 
effective date of January 13, 1977.  The veteran did not 
appeal this decision and it is final. 38 C.F.R. § 20.1103.  A 
September 1978 rating decision confirmed and continued the 30 
percent evaluation and a February 1980 Board decision 
affirmed the 30 percent evaluation.  The veteran did not 
appeal these decisions and as such they are final. 38 C.F.R. 
§ 20.1104.  Subsequently, rating decisions in May 1980 and 
April 1997 confirmed and continued the 30 percent evaluation.  
The veteran did not appeal these decisions and they are 
final. 38 C.F.R. § 20.1103.

The veteran is correct in his assertion that he had prior 
claims for service connection for hypertensive cardiovascular 
disease.  However, as the decisions are final, they are no 
longer the appropriate point from which to determine the 
effective date of an award.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  

To the extent the veteran seeks an effective date prior to a 
final rating decision, he must file a claim of clear and 
unmistakable error concerning the prior rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).  The Board notes that 
the veteran alleged in his Notice of Disagreement and 
Substantive Appeal that records were misplaced and not 
available as of the date of the original rating in 1977.  He 
further argued that if the records had been available in 1977 
or, alternatively, at the time of the February 1980 Board 
decision, a higher initial rating would have been assigned.  
During the March 2008 hearing, however, the veteran's 
representative indicated they had discussed a possible claim 
for clear and unmistakable evidence (CUE) but did not 
indicate that such a claim had been filed, nor did the 
representative express the veteran intended to file one at 
that time.  If the veteran continues to seek an effective 
date prior to April 1997, the veteran remains free to file a 
claim for CUE concerning any of the previous final rating 
decisions. 

As discussed above, the effective date for a claim for an 
increased evaluation is the date of the claim or the date 
entitlement arose, whichever is later.  In this case, the 
date of the claim is February 9, 2005, the date the RO 
received the veteran's application for an increased 
evaluation for hypertensive heart disease.  The date 
entitlement arose is March 30, 2005, the date of a VA 
examination which reflected an estimated ejection fraction of 
50 percent and estimated the veteran had a workload of 5-6 
metabolic equivalent (METs).  Significantly, neither date 
would avail the veteran of an effective date prior to that 
already assigned.

A review of the record reveals there are no formal or 
informal claims for an increased evaluation for hypertension 
between the final April 1997 rating decision and the current 
January 2005 effective date.  However, an effective date 
could be based on the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date. 38 C.F.R. § 3.400(o)(2).  Therefore, the Board examined 
whether or not it was factually ascertainable that the 
veteran's service-connected hypertension increased in 
severity during the year prior to the February 2005 receipt 
of the application for an increased evaluation.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7007, a 60 percent 
evaluation is warranted for hypertensive heart disease when 
there is more than one episode of acute congestive heart 
failure in the past year, or workload of greater than 3 
metabolic equivalents (METs) but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Under 38 C.F.R. § 4.104, Diagnostic Code 
7101, a 60 percent evaluation is warranted for hypertension 
when the diastolic pressure is predominantly 130 or more.  A 
note after the Diagnostic Code explains that hypertension 
must be confirmed by readings taken two or more times on at 
least three different days. 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1).  Records between February 2004 and 
February 2005 demonstrated continued treatment for 
hypertension; however, illustrated the diastolic pressure was 
maintained below 100.  An April 2004 echocardiogram performed 
by a private physician documented an ejection fraction of 69 
percent.  Other records documented treatment for hypertensive 
heart disease but did not provide any clinical findings which 
could be applied to the Schedule for Rating Criteria.  In 
other words, the evidence fails to describe symptoms that 
approximated a 60 percent evaluation during the year prior to 
the February 2005 receipt of an application for an increased 
evaluation.

Thus, the only evidence in support of an effective date prior 
to the currently assigned January 2005 effective date is the 
veteran's own statements that his symptoms were severe enough 
so as to allow for the assignment of a higher rating.  The 
law requires that VA ascertain the severity of a disorder by 
competent evidence, measured by specific rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In the present case, the RO has granted benefits as of the 
date of receipt of the veteran's claim at the Veterans 
Service Center.  In this case, there simply is no legal 
authority for the Board to assign an earlier effective date.  
While the Board sympathizes with the veteran's position, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been 
observed that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress." Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, 
the claim for an effective date prior to January 31, 2005 for 
the 60 percent rating for hypertensive heart disease is 
denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  






								[Continued on next 
page]

ORDER

An effective date prior to January 31, 2005 for the grant of 
a 60 percent evaluation for hypertensive cardiovascular 
disease with right coronary artery infarct is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


